--------------------------------------------------------------------------------




Exhibit 10.1
 
ICO, Inc.
 FY 2008 Annual Incentive Bonus Plan Matrix- CFO
 
This page constitutes the FY 2008 Annual Incentive Bonus Plan for Bradley T.
Leuschner, Chief Financial Officer.

 
 
Pay-out as a percentage of base salary
Measurement
Weighting
0%
26%
52%
 
  Corporate Expenses (1)
33%
*
*
*
 
  ICO, Inc. consolidated ROE
33%
*
*
*
  Subjective/Qualitative Factors
33%
As recommended by CEO,
and determined and approved by the Compensation Committee
As recommended by CEO, and determined and approved by the Compensation Committee
As recommended by CEO,
and determined and approved by the Compensation Committee

 
Measurement definitions
 
(1) Corporate Expenses  – Defined as Corporate general and administrative
expenses. [ * ]
 
ROE– Net income from continuing operations divided by Stockholders’ equity, less
the liquidation preference of Convertible Preferred Stock.  For purposes of this
calculation, Stockholders equity and liquidation preference balances shall be
averaged using the previous four (4) quarter-end balances, plus the year-end
balance (i.e. the previous year and balance plus the four quarter-end balances
of fiscal year 2008).
 
Computational note
For each measurement the bonus amount payable is calculated as the result
achieved for each measurement (i.e. the 0%, 26% or 52% pay-out) times the
weighting and multiplied by the CFO’s base salary. Results for each measurement
falling between the targeted amounts adjust the pay-out targets by interpolating
the percentage of: (i) the resulted achieved minus the lower threshold divided
by, (ii) the difference between the higher and lower target, multiplied by (iii)
the higher pay-out target percentage.
 
Additional Provisions
The CFO will not be entitled to a bonus under this Plan, or otherwise with
respect to FY 2008, if, prior October 1, 2008 (a) he resigns from employment
with the Company, or (b) he is terminated from employment “for cause” as defined
in his employment agreement.   
 
*  Indicates redacted text.


